UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1165


JAMES O. GIBSON; TERI GIBSON,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A.; OCWEN LOAN SERVICING, LLC,

                Defendants – Appellees,

          and

NECTAR PROJECTS, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00304-LO-IDD)


Submitted:   December 13, 2011             Decided:   January 4, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Edwin Brown, BROWN, BROWN, & BROWN, PC, Alexandria,
Virginia, for Appellants.     D. Margeaux Witherspoon, Rachel
McGuckian, MILES & STOCKBRIDGE, P.C., McLean, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           James O. Gibson and Teri Gibson appeal the district

court’s    orders     denying      the    Gibsons     leave    to     amend    their

responses to the Appellees’ requests for admissions and granting

summary judgment against the Gibsons in their action seeking to

prevent the Appellees from foreclosing on their property.                        We

have   reviewed     the   record    and   find   no   reversible      error.      In

particular, we reject the Gibsons’ assertion that our holding in

Horvath v. Bank of New York, N.A., 641 F.3d 617 (4th Cir. 2011),

precludes entry of summary judgment in favor of the Appellees

and    requires      summary       judgment      in    the    Gibsons’        favor.

Accordingly, we affirm the judgment of the district court.                       We

dispense    with     oral   argument       because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3